The International Typographical Union of America was formed in 1852. It maintains its offices in Indianapolis, Indiana. It has a membership of 78,000. Its elective officers are president, three vice-presidents, and a secretary-treasurer. They are all elected at the same time in May for two years, but do not take office until November following their election. Together the elective officers constitute an executive council. The Union is governed by a constitution and by-laws. The constitution provides for the appointment by the president, with the approval of the executive council, of the necessary number of representatives who perform certain duties prescribed by the president. Charles P. Howard was elected president in May, 1926, and *Page 555 
went into office November 1st, of that year. At that time there were 24 representatives. He notified 12 of them that their work as representatives terminated on November 1, 1926, when the term of the retiring president expired. The plaintiff was one of the 12. He refused to recognize the right of the president to discontinue his services and continued to work until July 16, 1927. To recover for his services and expenses during the period that he worked after he was notified to quit, he brought this suit. His case was tried by the court without a jury, and judgment was entered in favor of the defendant. From this judgment he has appealed.
Two questions are involved, either of which is decisive of the issue. The first is whether the president of the Union had authority to discharge a representative. The second is whether, under the constitution of the Union, the term of office of the representatives automatically terminated with that of the president who appointed them.
Section 3 of article 5 of the constitution provides:
"The term of office of all elective officers except auditors, shall be for two years or until their successors are elected and qualified."
Section 10, article 6, provides:
"The president with the approval of the executive council shall have power to appoint all necessary representatives. The appointment of any representative may be revoked by the executive council for just cause. Representatives shall assist in the organization of new unions, under direction and control of the president, and perform such other duties as may be assigned them by the president or the executive council." *Page 556 
Section 5, article 3, of the by-laws, provides:
"It shall be the duty of each representative to correspond with or visit such towns or places where no Union exists and there are printers or allied craftsmen at work, as the president may direct, with a view to encouraging them to embrace unionism."
Section 1, article 3, of the by-laws, provides:
"He shall, with the approval of the executive council, appoint all necessary representatives, shall oversee and direct the operations of representatives, and shall, when necessary, visit such place or places as may require his presence or personal attention."
It will be noted that as to revocation of the appointment of representatives the only power vested in the executive council is that it may revoke for "just cause." As to the appointment of representatives, it may approve or reject those appointed by the president. So in this case, to legalize the revocation of the plaintiff's appointment, it was not necessary for the president to submit the matter to the executive council. It had nothing to do with a revocation except "for cause," and there was no cause within the meaning of that term as used in the constitution of the Union. The representatives are appointed for no definite term. They may be removed summarily by someone. The executive council cannot do it. Why not the president? True, the constitution gives him no such express authority, but does it not follow from the general authority conferred on him and his duty as president to build up and maintain an efficient organization? The financial condition of the Union at the time Mr. Howard became president shows the necessity of the exercise by the president of the power to reduce *Page 557 
the number of representatives by removal. At that time there was a deficit of $800,000 in the general fund. The salaries and expenses of the representatives are paid out of that fund. There were 24 representatives, twice as many as were necessary, to transact the business for which they were appointed. He removed 12 of them. The plaintiff was one of the 12. With the finances of the Union so largely in the red, it was the president's duty to balance the budget. As president, he was the one responsible party charged with the duty of keeping the Union in a sound financial condition during his administration. He was elected for that purpose; and the 78,000 members who elected him expected him to keep the Union out of bankruptcy. These representatives were appointees for no definite term. They had no contractual relations with the Union. The holding of an office by appointment or election is not based on contract. No cause need be assigned for their removal. Their work was assigned to them by the president and performed under his direction. They made all of their reports to him. They were his aides in carrying on the work for which the Union was formed. The constitution gave him the right to appoint the necessary number of representatives. It would seem that the power to determine the number necessary carried with it the power to reduce the number when necessary. The provision allowing the executive council to discharge for cause is additional to the power of the president, and has no bearing on the question we are discussing.
We think the president's authority to remove the plaintiff as representative is reasonably implied from the power conferred on him by the various provisions of the constitution. As he was lawfully *Page 558 
removed, he is not entitled to recover for services rendered and expenses incurred after that time.
It is not necessary to discuss the other reason relied on by the defendant in justification of plaintiff's removal.
The judgment of the circuit court is affirmed, with costs to the defendant.
CLARK, POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.